Status of Application

Acknowledgement is made of amendments filed 12/16/2020. Upon entering the amendments, claims 3-4, 9, and 20 are canceled, claims 21-24 are added, and claims 1, 6, and 10-11 are amended. The claims 1-2, 5-8, 10-19, and 21-24 are pending and presented for the examination.
Double Patenting - Withdrawn
The amendments to independent claim 6 removes the double patenting objection based on claim 12, dependent therefrom, and independent claim 14. This objection is therefore withdrawn. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 6-8, 11, 13, and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over La Forest et al (US 2016/0050115) in view of Benitsch (US 7186360).
Regarding claim 6, La Forest et al teaches a method of forming a composite material comprising the formation of a mixture of carbon fibers and sacrificial fibers, and thereafter removing said sacrificial fibers so as to form channels (veins) in the body. This channel formation step is followed by an infiltration step wherein a fluid material is introduced into the channels for densification (see Abstract and Fig. 1). A composite comprising matrix and fibrous phases is formed. 
	Claim 6 differs from La Forest et al because La Forest teaches carbon fibers in the slurry rather than ceramic fibers. However, it would have been obvious to one of ordinary skill in the art to modify La Forest in order to use such ceramic fibers, by way of modification in view of Benitsch, which teaches that these two types of fibers can be used alternatively in fibrous composite materials such as those taught by La Forest. Benitsch teaches a method of making composites comprising directionally aligned fibers, which is the configuration also taught by La Forest. Benitsch is drawn to carbon fiber embodiments, but also teaches that ceramic fibers can be used equivalently (see column 4, lines 40-45). Benitsch teaches a ceramic matrix as part of the composite. This teaching would show one that carbon fibers and ceramic fibers can be used interchangeably in aligned fiber composites in order to produce equivalent and expected results. Thus, the choice of ceramic fibers for the La Forest composite could be made on the basis of such factors as cost or material availability. One would have had a reasonable expectation of success in the modification because of the aforementioned similarities in composite types. 
	La Forest teaches that infiltration into the thus formed vein can be performed by chemical vapor infiltration. This is the process disclosed in the instant specification as leading to the core-shell structure of said veins after infiltration. The specification indicates that said shell is reacted infiltrant and the core is a porous structure of that reacted infiltrant (paragraph 0057). As such, it appears that the limitation that the vein comprises a shell and porous core is a manner of describing a structure necessarily resulting from the use of chemical infiltration of the claimed infiltrant into the veins formed by removal of sacrificial fiber. As shown above, the obvious modification of La Forest in view of Benitsch would lead to a process wherein equivalent fibers are removed within a ceramic matrix so as to form infiltrant veins, and thereafter chemical vapor infiltration is used to introduce ceramic fiber forming materials. This is the same process as is disclosed by applicant as leading to the core-shell structure within the veins, and thus this structure of the amended claims is necessarily present in the composite taught by the prior art of record. 	 
Each limitation of the amended claim 6 is therefore met by the teachings of La Forest in view of Benitsch, and the claim is obvious and not patentably distinct over the prior art of record.
Regarding claims 7-8, Benitsch teaches silicon carbide fibers and a silicon carbide matrix (see column 4, lines 40-50 and column 2, lines 50-55).
Regarding claim 11, La Forest teaches a plurality of channels (veins). The veins are formed by the removal of sacrificial fibers and thus have the shape and orientation thereof. La Forest teaches that said fibers are oriented (see paragraph 0033) and thus teaches veins that are elongate bodies disposed in parallel direction.
Regarding claim 13, Benitsch teaches sacrificial fibers (see column 3, lines 25-30) in an amount of 0.1-10 vol% (see column 5, lines 15-22). This amount would correspond to the volume percentage of the veins taught by La Forest when performing the obvious modification in view of Benitsch as discussed above, and thus each limitation of claim 13 is met by the teachings of the prior art of record. 
Regarding claim 24, Benitsch teaches silicon carbide fibers. As discussed above, it is apparent from the instant specification that the shell and porous core portions of the infiltrated veins result from the composition of the infiltrated materials. As this is the same in the prior art of record (SiC), the resultant shell and porous core would also comprise SiC. 


Allowable Subject Matter
6.	Claims 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, either alone or in combination, fails to teach or suggest a ceramic matrix composite comprising a ceramic matrix along with a plurality of ceramic reinforcing fibers and a plurality of infiltrant veins traversing the composite and arranged in a grid pattern of elongate bodies. The prior art also does not teach or suggest a a ceramic matrix composite comprising a ceramic matrix along with a plurality of ceramic reinforcing fibers and a plurality of infiltrant veins with an aspect ratio of about 10 to about 10,000.
7.	Claims 1-2, 5, 14-19, and 21-23 are allowed. The prior art, either alone or in combination, fails to teach or suggest a ceramic matrix composite comprising a ceramic matrix along with a plurality of ceramic reinforcing fibers and a plurality of infiltrant veins arranged in a grid pattern of elongate bodies, or having an aspect ratio of about 10 to about 10,000. 
Response to Arguments
8.	Applicant’s arguments filed 12/16/2020 have been fully considered. The remarks are persuasive regarding amended claim 1 and its dependent claims, and the grounds of rejection applied to said claims are therefore withdrawn. New claims 21-23, dependent from claim 1, are therefore allowable for the reasons set forth above. Applicant’s arguments are not, however, persuasive regarding amended claim 6. Applicant contends that the claim is patentably distinct because the previously applied prior art to La Forest and Benitsch does not teach a composite comprising veins, wherein said veins have a core-shell structure, wherein the core portion comprises a porous structure. These arguments are not found to be persuasive, however, because as shown above, the equivalent CVI process taught by La Forest, used to produce the equivalent SiC fibers of Benitsch, would necessarily lead to a structure in which infiltration veins have a shell comprising the reactant and porous core portion formed from the reactant. An equivalent vein structure would necessarily result from the equivalent process taught by the prior art of record. Applicant’s arguments are therefore not persuasive regarding the amended claim 6 and its dependent claims, and the previously issued grounds of rejection thereto are maintained. 
	 
					Conclusion
9.	Claims 6-8, 11, 13, and 24 are rejected. Claims 10 and 12 are objected to. Claims 1-2, 5, 14-19, and 21-23 are allowed.
10.	Applicant’s arguments are not persuasive regarding claims 6-8, 11, 13, and 24, and the previously issued grounds of rejection are maintained for claims 6-8, 11, and 13. Therefore, THIS ACTION IS MADE FINAL. 
11.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW23 February 2021